Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on March 29, 2021, have been carefully considered.  No claims have been canceled or added; claims 1-20 remain pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Iran on November 15, 2018. It is noted, however, that applicant has not filed a certified copy of the Iranian application (IR 3975014000300698) as required by 37 CFR 1.55.

Withdrawn Rejections
	The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 2-6 and 8-20, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments.
	However, said amendments have necessitated the following New Objections and Grounds of Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 4, 8, 13, 18, and 20 are objected to because of the following informalities:  
a. In claim 4, “a form of composite nanosheets” should be “the form…”.
b. In claim 8:  “photocatalysts” should be “photocatalyst”.
c. In claim 13: 
“the certain amount of BOC precursor” should be “a certain amount…” and “in the weighed ratios” should be “weighed ratios (lines 3 and 4 therein); 
“in the solvent at a specified power and time” should be “in a solvent…at a specified power and time to obtain a suspended mixture” (line 4 therein);
“adding the appropriate value” should be “adding an appropriate value….specified power and time to obtain a mixture” (lines 6 and 7 therein); and
“solvo-thermally heated” should be "solvothermally heating at a specified temperature and time to form a precipitate" (line 9 therein).
d. In claim 20, a period (“.”) is missing at its end. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 2, 3, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 are indefinite because it cannot be determined at which point in the method of claim 1 (from which claims 2 and 3 depend) solar light activation takes place.  Additionally, claims 2 and 3 lack antecedent basis for “photocatalyst for pharmaceutical effluents remediation”, as it cannot be determined said “photocatalyst for pharmaceutical effluents remediation” is different from a semiconductor photocatalyst, as is recited in claim 1.
Claim 17 is indefinite because it cannot be determined if the limitations therein regarding the BET surface area and the total pore volume refer to either the semiconductor photocatalyst itself, or to either of the BOC or MFO components of the nanocomposites.





Allowable Subject Matter
Claims 1, 5-7, 9-12, 14-16, and 19 are allowed.
Claims 2-4, 8, 13, and 20 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed method of preparing a semiconductor photocatalyst, wherein a mixed phase of MnFe2O4-Fe2O3 is prepared, and said mixed phase is reacted with a BiOCl-Bi24O31Cl10 precursor phase, to form a staggered multi-heterojunction structure of BiOCl-Bi24O31Cl10/MnFe2O4-Fe2O3 (BOC-MFO) semiconductor photocatalyst.
While semiconductor photocatalysts are known in the art, Applicants’ claimed method for preparing a semiconductor photocatalyst is not known in the art.
Exemplary prior art includes:
Li (CN 11 2275301), which teaches composite photocatalysts for the photocatalytic degradation of ofloxacin antibiotic prepared from components including bismuth nitrate, ferric nitrate, and ethylene glycol as a solvent; 
24O31Cl10," by Liang Wang et al., which discloses the photocatalytic properties of Bi24O31Cl10, but does not teach or suggest combining Bi24O31Cl10 with BiOCl, MnFe2O4, or Fe2O3; and
"Enhanced photocatalytic degradation of levofloxacin by Fe-doped BiOCl nanosheets under LED light irradiation,” by Xin Zhong et al., which discloses the formation of Fe-doped BiOCl nanosheets via controlled hydrothermal methods (Section 2.1), said nanosheets being applied in the degradation of levofloxacin by sulfate radical-based photo-Fenton process (Abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 5, 2021